In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00093-CR
______________________________


DAVID DALE BOYD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 31,773-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            David Dale Boyd has filed a motion asking this Court to dismiss his pending appeal. 
Although his signature does not appear on the motion to dismiss, an attachment reflecting a change
in his sentence, that was entered after he filed his notice of appeal, does reflect his desire not to
further pursue this appeal.  We grant the motion.  See Tex. R. App. P. 42.2(a).
            We dismiss the appeal.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          August 2, 2004
Date Decided:             August 3, 2004

Do Not Publish